           Case 1:18-cv-00767-LY Document 53 Filed 06/06/19 Page 1 of 3


                                                                                                    c-
                                                                                        i
                                                                                                L
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION                                 2OI9JIJN-6    PM l.:29
                                                                                  cLEr:
CODY PERRY,
                       PLAINTIFF,
                                               §
                                               §
                                                                                 wcra::
                                               §
V.                                             §      CAUSE NO. 1:1 8-CV-767-LY
                                               §
CITY OF LLANO, MATTHEW GRANT                   §
HARDIN, MELISSA SLOAN, AND                     §
KEVIN RATLIFF,                                 §
                DEFENDANTS.                    §



                     ORDER ON REPORT AND RECOMMENDATION

       Before the court are Defendant Kevin Ratliff' s Rule 12(b) Motion to Dismiss Plaintiff's

Second Amended Complaint filed January 23, 2019 (Doc. #35) and Defendant City of Liano's

Motion to Dismiss Plaintiffs Second Amended Complaint Pursuant to Rule 12(b)(6) & Brief in

Support filed January 25, 2019 (Doc. #36), along with all responses and replies. The motions,

responses, and replies were referred to the United States Magistrate Judge for a Report and

Recommendation as to the merits pursuant to 28 U.S.C.    § 63 6(b),   Rule 72 of the Federal Rules of

Civil Procedure, and Rule 1(d) of Appendix C of the Local Rules of the United States District Court

for the Western District of Texas.

       The magistrate judge filed his Report and Recommendation on April 29, 2019 (Doe. #47),

recommending that this court grant Ratliff s motion to dismiss and dismiss Plaintiffs claims against

him with prejudice. The magistrate judge further recommends that this court grant the City of

Llano's motion to dismiss and dismiss Plaintiff 's claim against City of Liano with prejudice. On

May 13,2019, Plaintiff filed Plaintiffs Objections to Report and Recommendation of United States

Magistrate Judge (Doe. #48). Defendant Kevin Ratliff s Response to Plaintiffs Objections to Report
           Case 1:18-cv-00767-LY Document 53 Filed 06/06/19 Page 2 of 3



and Recommendation of United States Magistrate was filed May 14, 2019 (Doc. #50). Defendant

City of Llano's Response to Plaintiff's objections to Report and Recommendations of the United

States Magistrate was filed May 16, 2019 (Doc. #5 1).

        On June 5, 2019, the parties filed an Agreed Motion for Stay, requesting that the court stay

all deadlines in the parties' proposed Scheduling Order until the court either accepts or rejects the

magistrate judge's Report and Recommendation (Doc. #52). In light of Plaintiff's objections, the

court has undertaken a    de novo   review of the entire case file and finds that the magistrate judge's

Report and Recommendation should be approved and accepted by the court for substantially the

reasons stated therein.

       In his objections, Plaintiff Cody Perry argues that the magistrate judge misapplied the

standard for deliberate indifference and failed to draw an inference of injuries in prior cases. Having

reviewed the objections, responses, and pleadings, the court finds that the court finds that the

magistratejudge properly applied the deliberate-indifference standard, and concludes that there facts

in the pleadings to support the existence of an injury.

       IT IS THEREFORE ORDERED that Plaintiff's Objections to Report and

Recommendation of United States Magistrate Judge (Doc. #48) are OVERRULED.

       IT IS FURTHER ORDERED that the Report and Recommendation of the United States

Magistrate Judge (Doc. #47) is ACCEPTED AND ADOPTED by the court as stated herein.

       IT IS FURTHER ORDERED that Defendant Kevin Ratliff' s Rule 12(b) Motion to Dismiss

Plaintiff's Second Amended Complaint filed January 23,2019 (Doc. #35) is GRANTED. Plaintiff

Cody Perry's claims against Defendant Kevin Ratliff are DISMISSED WITH PREJUDICE.




                                                    2
          Case 1:18-cv-00767-LY Document 53 Filed 06/06/19 Page 3 of 3



       IT IS FURTHER ORDERED that Defendant City of Liano 's Motion to Dismiss Plaintiffs

Second Amended Complaint Pursuant to Rule 12(b)(6) filed January 25, 2019 (Doe. #36) is

GRANTED. Plaintiff Cody Perry's claim against Defendant City of Llano is DISMISSED WITH

PREJUDICE.

       IT IS FURTHER ORDERED that the parties' Agreed Motion for Stay filed June 5, 2019

(Doe. #52) is DISMISSED.

       Plaintiff Cody Peny's claims against Defendants Matthew Grant Hardin and Melissa Sloan

remain pending before the court.

       SIGNED this                 day of June, 2019.




                                             UNI ED STATES




                                               3
